Case 2:20-cv-10361-PDB-DRG ECF No. 14 filed 05/08/20       PageID.304    Page 1 of 12




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 MISHIGAMAA MOORS on behalf of
 members SHA’TEINA ANAHITA LIN                         Case No. 20-cv-10361
 GRADY EL f/k/a SHATINA LYNN
 GRADY, DANIYAL KA RHI GRADY EL                        Paul D. Borman
 f/k/a DANIEL EUGENE GRADY, AMARI                      United States District Judge
 ANN GWENNET DIGGINS EL f/k/a ANN
 GWENNET DIGGINS, and DERREON                          David R. Grand
 LEKEPH BAKER EL f/k/a DERREON                         United States Magistrate Judge
 LEKEPH BAKER,

                    Plaintiffs,
 v.

 CANTON POLICE DEPARTMENT,
 SCOTT PORTER, GREG DEGRAND,
 PETE ALESTRA, ERIC KOLKE,
 ANDREW KELLEY, JESSICA
 NUOTTILA, JASON BLICKENSDORF,
 J. KANE, JACOB KROGMEIR, CHAD
 BAUGH, and JOSHUA MEIER,

                Defendants.
 ______________________________/

      OPINION AND ORDER: (1) DENYING APPLICATION TO PROCEED
       WITHOUT PREPAYING FEES (ECF NO. 2); AND (2) SUMMARILY
                         DISMISSING CASE

                                     INTRODUCTION

       This case is one of the growing number of cases filed by litigants involved in

Moorish American sovereign citizen movements. See Grayson-Bey v. Hutchinson,

No. 2:20-cv-10487, 2020 WL 1047730, at *2 (E.D. Mich. Mar. 4, 2020) (noting
Case 2:20-cv-10361-PDB-DRG ECF No. 14 filed 05/08/20         PageID.305    Page 2 of 12




uptick in cases filed by Moorish American litigants in federal courts). Here, Plaintiff

Mishigamma Moors, on behalf of four of its members, Sha’teina Anahita Lin Grady

El, formerly known as Shatina Lynn Grady (Sha’teina), Daniyal Ka Rhi Grady El

formerly known as Daniel Eugene Grady (Daniyal), Amari Ann Gwennet Diggins

El formerly known as Ann Gwennet Diggins (Amari), and Derreon Lekeph Baker

El formerly known as Derreon Lekeph Baker (Derreon), has filed a 124-count

Complaint attempting to charge Defendants, the Canton Township Police

Department and eleven individual officers or employees of the Department, with

federal crimes. (ECF No. 8, Appeal to Proceed, PgID 106–26.)

      Now before the Court are Plaintiff Mishigamma Moors’ Application to

Proceed In Forma Pauperis, signed by Sha’teina Lin Grady El, (ECF No. 2) and

Defendants’ Motion to Dismiss (ECF No. 10). For the reasons stated below, the

Court denies Plaintiff’s Application to Proceed In Forma Pauperis and summarily

dismisses the case. Accordingly, Defendants’ Motion to Dismiss is moot.

                                       BACKGROUND
             Facts

      At this stage, the Court must “construe the complaint in the light most

favorable to the plaintiff, accept its allegations as true, and draw all reasonable

inferences in favor of the plaintiff.” Handy-Clay v. City of Memphis, 695 F.3d 531,

538 (6th Cir. 2012). To determine whether a complaint states a claim for relief, the

Court may consider the complaint as well as (1) documents that are referenced in the
                                              2
Case 2:20-cv-10361-PDB-DRG ECF No. 14 filed 05/08/20         PageID.306     Page 3 of 12




plaintiff’s complaint and that are central to plaintiff’s claims, (2) matters of which a

court may take judicial notice (3) documents that are a matter of public record, and

(4) letters that constitute decisions of a governmental agency. Thomas v. Noder-

Love, 621 F. App’x 825, 829 (6th Cir. 2015) (“Documents outside of the pleadings

that may typically be incorporated without converting the motion to dismiss into a

motion for summary judgment are public records, matters of which a court may take

judicial notice, and letter decisions of governmental agencies.”) (Internal quotation

marks and citations omitted); Armengau v. Cline, 7 F. App’x 336, 344 (6th Cir.

2001) (“We have taken a liberal view of what matters fall within the pleadings for

purposes of Rule 12(b)(6). If referred to in a complaint and central to the claim,

documents attached to a motion to dismiss form part of the pleadings. . . . [C]ourts

may also consider public records, matters of which a court may take judicial notice,

and letter decisions of governmental agencies.”). Thus, the following factual

background is based on the “Appeal to Proceed,” which this Court construes as an

Amended Complaint, as well as the information and police reports filed with the

original Complaint, and it is presented in the light most favorable to Plaintiff

Mishigamma Moors.

      This case arises from a traffic stop on March 9, 2019. (ECF No. 8, Appeal to

Proceed, PgID 107.) Around 12:40 p.m., members Sha’Teina and Daniyal were

driving and were stopped by Defendant Canton Township police officers. (Id.)

                                              3
Case 2:20-cv-10361-PDB-DRG ECF No. 14 filed 05/08/20         PageID.307     Page 4 of 12




Sha’Teina and Daniyal informed the officers that they identified as Moorish

Americans and that, as such, they believed that the traffic stop was a violation of

their rights. (Id.) The officers rejected Sha’Teina’s and Daniyal’s Moorish national

identification, detained them, and eventually arrested them. (Id.) During the arrest

and subsequent medical treatment, Defendant Officer Nuottila made Sha’Teina walk

in bare feet and without a coat in “frigid” temperatures. (Id. at PgID 107–08.)

      Derreon and Amari arrived at the stop to record the arrests on their cellphones

and were also arrested. (Id. at 107.) Daniyal was released from Canton Township

custody within hours, but Derreon and Amari were held for three days, then

transferred to Wayne County Jail for two weeks, and Sha’Teina was held at Wayne

County Jail for 140 days. (Id.) Plaintiff Mishigamma Moors asserts that none of the

four members arrested were ever advised of their Miranda rights. (Id. at PgID 108.)

      According to the police reports, Defendant Officers Porter and Nuottila

initiated the traffic stop because the car Sha’Teina and Daniyal were in was not

registered. (ECF No. 1, Police Reports, PgID 28.) When the officers approached the

car, neither Daniyal nor Sha’Teina would open their windows more than a crack,

and they informed the officers that, as Moorish nationals, they did not need to

register the car. (Id.) Daniyal refused to move a paper blocking the car’s VIN plate

and refused to provide his driver’s license, registration, and proof of insurance. (Id.)

Daniyal eventually provided his Moorish ID card but never showed a driver’s license

                                              4
Case 2:20-cv-10361-PDB-DRG ECF No. 14 filed 05/08/20          PageID.308     Page 5 of 12




or any other requested documentation. (Id.) Sha’Teina refused to provide any type

of identification. (Id.) The officers repeatedly asked Daniyal to move the paper

covering the VIN, indicating that if he complied he would be free to leave. (Id. at

PgID 29.) Daniyal continued to refuse, citing his Moorish identity. (Id.)

      After running the car’s license plate through a different database, Officer

Porter identified Sha’Teina and discovered two misdemeanor warrants for her arrest

from the Taylor Police Department. (Id.) The officers contacted the Taylor Police

Department, and they confirmed the warrants and indicated that they wanted to take

custody of Sha’Teina. (Id.) The officers then went to Sha’Teina, informed her that

she had warrants for her arrest, but she refused to exit the car. (Id. at PgID 30.) After

additional requests to Sha’Teina to exit, and after additional officers arrived,

Defendant Officer Blickensdorf broke the passenger side window, Officer Porter

unclipped Sha’Teina’s seatbelt, and several officers pulled a noncompliant

Sha’Teina from the car. (Id.) Once she was out of the car, Sha’Teina kicked at the

officers and refused to roll to her stomach with her hands behind her back. (Id.)

      At some point during the traffic stop, Derreon, Amari, and other family

members of Sha’Teina and Daniyal arrived at the scene of the stop to film the

encounter. (Id. at PgID 29.) When Sha’Teina was pulled from the car, Derreon,

Amari and others intervened by physically fighting the officers arresting Sha’Teina.




                                               5
Case 2:20-cv-10361-PDB-DRG ECF No. 14 filed 05/08/20         PageID.309    Page 6 of 12




(Id. at PgID 30.) Daniyal’s window was also broken, but once that occurred, he did

not resist any further. (Id. at PgID 31.)

      Ultimately, Daniyal, Derreon, Amari, and Sha’Teina were arrested. (Id.)

Sha’Teina was treated for shoulder and arm pain, abrasions over her right eye, and

abrasions on her hand after she was processed. (Id. at PgID 37.) On March 12, 2019,

Derreon, Amari, and Sha’Teina were each charged with several counts of assaulting,

battering, wounding, resisting, obstructing, or endangering a police officer under

Mich. Comp. Laws § 750.81d(1). (ECF No. 1, Information, PgID 25–27.)

             Procedure

      Plaintiff Mishigamma Moors filed its Complaint and Application to Proceed

In Forma Pauperis in this action on February 11, 2020. (ECF Nos. 1, 2.) It also filed

a “Writ of Prohibitio, Notice of Removal” attempting to remove a case with the

number 19-002313-03FH into federal court. (ECF No. 3.)

      On February 13, this Court struck the Complaint for failure to comply with

Local Rule 5.1(a)(3), which requires the type size of all text to be no smaller than 14

point. (ECF No. 5.) Plaintiff was given fifteen days to file a corrected complaint.

(Id.) Instead of filing a corrected complaint, on February 28, Plaintiff filed a Notice

of Appeal of the order, and included a partially corrected complaint. (ECF No. 8.)

The United States Court of Appeal for the Sixth Circuit dismissed the appeal for lack




                                              6
Case 2:20-cv-10361-PDB-DRG ECF No. 14 filed 05/08/20          PageID.310     Page 7 of 12




of jurisdiction on March 27, 2020. (ECF No. 11.) Finally, all Defendants filed a

Motion to Dismiss on March 4, 2020. (ECF No. 10.)

                                          ANALYSIS

             Application to Proceed In Forma Pauperis

      Pursuant to 28 U.S.C. § 1915(a)(1), a court may allow a person to commence

a civil action without the prepayment of fees or costs if the applicant submits an

affidavit demonstrating that he or she is “unable to pay such fees or give security

therefor.” There are two problems with Plaintiff Mishigamma Moors’ application.

First, Mishigamma Moors, which is some kind of collective entity, not a natural

person, “is not a ‘person’ for purposes of litigating in federal court,” and is therefore

not a person entitled to commence a civil action without prepaying fees of costs.

Moorish Sci. Temple of Am. v. Michigan, No. 14-cv-12166, 2014 WL 2711945, at

*1 (E.D. Mich. June 16, 2014). In fact, Mishigamma Moors, as an association,

cannot litigate this case at all without the use of counsel. Id. at *1–2 (“A complaint

filed by an unrepresented corporation, partnership or unincorporated association is

a nullity which may be stricken and the claims dismissed.”) Second, Sha’teina, who

filled out the form on behalf of Mishigamma Moors, answered every question on the

application with either “N/A” or “N/A 4th Amendment.” She therefore has not

demonstrated that the organization is unable to prepay the fees and costs associated




                                               7
Case 2:20-cv-10361-PDB-DRG ECF No. 14 filed 05/08/20         PageID.311     Page 8 of 12




with filing a civil action in this Court. Accordingly, Plaintiff’s Application to

Proceed In Forma Pauperis is denied. (ECF No. 2.)

             Dismissal

      The Court also dismisses this action as frivolous and for failure to state a claim

upon which relief may be granted. Pursuant to the provisions of 28 U.S.C.

§ 1915(e)(2)(B), a district court may dismiss a complaint at any time if it is satisfied

that the action is frivolous, malicious, if it fails to state a claim upon which relief

may be granted, or if it seeks monetary relief from a defendant or defendants who

is/are immune from such relief.

      A complaint may be dismissed as frivolous “where it lacks an arguable basis

either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). In McGore

v. Wrigglesworth, the Sixth Circuit clarified the procedures a district court must

follow when faced with a civil action filed by a non-prisoner proceeding in forma

pauperis:

      Unlike prisoner cases, complaints by non-prisoners are not subject to
      the screening process required by § 1915A. However, the district court
      must still screen the complaint under § 1915(e)(2). . . . Section
      1915(e)(2) provides us with the ability to screen these, as well as
      prisoner cases that satisfy the requirements of this section. The
      screening must occur even before process is served or the individual
      has had an opportunity to amend the complaint. The moment the
      complaint is filed, it is subject to review under § 1915(e)(2). The
      complaint must be dismissed if it falls within the requirements of
      § 1915(e)(2) when filed.

                                              8
Case 2:20-cv-10361-PDB-DRG ECF No. 14 filed 05/08/20         PageID.312    Page 9 of 12




McGore v. Wrigglesworth, 114 F.3d 601, 608–09 (6th Cir. 1997) (overruled on other

grounds by Jones v. Bock, 549 U.S. 199 (2007)); Smith v. Bernanke, 283 F. App’x

356, 357 (6th Cir. Jun. 26, 2008). Federal courts hold the pro se complaint to a “less

stringent standard” than those drafted by attorneys. Haines v. Kerner, 404 U.S. 519

(1972). However, pro se litigants are not excused from failing to follow basic

procedural requirements. Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991); Brock

v. Hendershott, 840 F.2d 339, 343 (6th Cir. 1988).

      A complaint fails to state a claim upon which relief can be granted when the

litigant has not alleged “enough facts to make it plausible that the defendant bears

legal liability. The facts cannot make it merely possible that the defendant is liable;

they must make it plausible.” Agema v. City of Allegan, 826 F.3d 326, 331 (6th Cir.

2016) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

      This action is frivolous for two reasons. First, as referenced above, “[a]

complaint filed by an unrepresented corporation, partnership or unincorporated

association is a nullity which may be stricken and the claims dismissed.” Moorish

Sci. Temple of Am., No. 14-cv-12166, 2014 WL 2711945, at *2. Plaintiff, which

appears to be an unincorporated association of some sort, cannot present claims on

behalf of its members without representation. This alone is a sufficient basis for

dismissing the case. Id.




                                              9
Case 2:20-cv-10361-PDB-DRG ECF No. 14 filed 05/08/20           PageID.313     Page 10 of 12




       Second, several of the laws relied upon by Plaintiff can never form the basis

 of a private action for relief. Plaintiff cites the Treaty of Peace and Friendship (Treaty

 of Amity and Commerce) between Morocco and the United States. (ECF No. 8,

 Appeal to Proceed, PgID 106–07.) When this treaty is cited for claims arising in the

 United States, as the claims did here, the claims are “facially frivolous.” Grayson-

 Bey, No. 2:20-cv-10487, 2020 WL 1047730, at *2 (quoting El Ameen Bey v. Stumpf,

 825 F. Supp. 2d 537, 558 (D.N.J. 2011)). Further, in each of the 124 counts Plaintiff

 cites either 18 U.S.C. § 241 or 18 U.S.C. § 242, which are criminal statutes that do

 not create private rights of action. (ECF No. 8, Appeal to Proceed, PgID 108–24);

 see United States v. Oguaju, 76 F. App'x 579, 581 (6th Cir. 2003) (“[T]he district

 court properly dismissed Oguaju's claim pursuant to 18 U.S.C. §§ 241 or 242

 because Oguaju has no private right of action under either of these criminal

 statutes.”) Plaintiff, as a private entity, is not entitled to seek criminal sanctions

 against Defendants, which makes all 124 counts frivolous.

       Finally, even construing the complaint as stating claims under 42 U.S.C.

 § 1983, which is the proper means of “challenging the constitutionality of the

 events” (ECF No. 8, Appeal to Proceed, PgID 106), the allegations fail to state a

 claim upon which relief can be granted. Plaintiff asserts that Defendants violated

 each member’s Fourth Amendment right to be free from unreasonable searches and




                                                10
Case 2:20-cv-10361-PDB-DRG ECF No. 14 filed 05/08/20          PageID.314   Page 11 of 12




 seizures and that they violated Daniyal’s Fifth Amendment right to travel. (ECF No.

 8, Appeal to Proceed, PgID 108–24.)

       To prove that an arrest violated the Fourth Amendment, a plaintiff must show

 that the arrest was not supported by probable cause. See Thacker v. City of Columbus,

 328 F.3d 244, 255 (6th Cir. 2003) (citing Crockett v. Cumberland Coll., 316 F.3d

 571, 580 (6th Cir.2003)). Probable cause exists where the arresting officer knows of

 facts and circumstances that would lead a reasonably prudent person to believe that

 the arrestee is committing a criminal offense. See id. Here, Plaintiff’s vague

 allegations do not address the question of probable cause, but the documentation that

 it attached to the Complaint indicates that there were valid warrants for Sha’Teina’s

 arrest, that Daniyal was driving without a license, and that Derreon and Amari were

 arrested while they were physically fighting Defendant officers—the crime for

 which they were arrested. (ECF No. 1, Police Reports, PgID 29–31.) Thus, there is

 ample evidence of probable cause for the arrests at issue.

       Plaintiff’s Fifth Amendment claim is also frivolous. The basis for the claim

 appears to be Daniyal’s arrest for driving without a license. While the Fifth

 Amendment creates and protects a fundamental right to travel, “there is no

 fundamental right to drive a motor vehicle,” and states are free to require drivers to

 have licenses. Duncan v. Cone, No. 00-5705, 2000 WL 1828089, at *2 (6th Cir. Dec.

 7, 2000). Thus, Defendants did not violate Daniyal’s right to travel.

                                              11
Case 2:20-cv-10361-PDB-DRG ECF No. 14 filed 05/08/20       PageID.315    Page 12 of 12




 Due to the numerous flaws in, and frivolous nature of, Plaintiff’s Complaint, the

 Court summarily dismisses this case under 28 U.S.C. § 1915(e)(2)(B). This

 necessarily renders Defendants’ Motion to Dismiss moot. (ECF No. 10.)

                                          CONCLUSION

       For the reasons set forth above, it is ordered that Plaintiff’s Application to

 Proceed In Forma Pauperis Without Prepaying Fees or Costs (ECF No. 2) is

 DENIED. It is further ordered that the action is DISMISSED with prejudice.

 IT IS SO ORDERED.




 Dated: May 8, 2020                           s/Paul D. Borman
                                              Paul D. Borman
                                              United States District Judge




                                            12
